DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/22/2021 and on 2/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suwa et al. (US 2019/0017675).
With regards to Claim 13, Suwa et al. discloses a headlight apparatus to be mounted on a vehicle (see paragraph 10), the headlight apparatus comprising: a high beam headlight configured to emit a high beam (see paragraph 56), wherein the high beam headlight includes: a solid light source  [1] for the high beam (see paragraph 72 and Figure 16); a light source condensing optical system [2] for the high beam configured to condense a light emitted from the solid light source [1] for the high beam (see paragraphs 76 and 77 and Figure 16), the light source condensing optical system [2] for the high beam being disposed on an optical axis of the solid light source [1] for the high beam (see paragraph 75 and Figure 16); a light distribution controlling light guide [38] for the high beam disposed on the optical axis (see paragraph 418 and Figure 16), a light from the light source condensing optical system [2] for the high beam entering the light distribution controlling light guide [38] for the high beam, the light distribution controlling light guide [38] for the high beam being configured to control light distribution thereof and emit a light (see paragraph 127 and Figure 16); and a projector lens [350] for the high beam disposed on the optical axis (see paragraph 128 and Figure 16), the light from the light distribution controlling light guide [38] for the high beam entering the projector lens [350] for the high beam (see Figure 16), the projector lens [350] for the high beam being configured to project a light (see paragraph 182 and Figure 16A), wherein the light distribution controlling light guide [38] for the high beam include: an incident surface [31] that the light from the light source condensing optical system [2] for the high beam enters (see paragraph 79 and Figure 16); and an emission surface [33] from which the light to the projector lens [350] for the high beam is emitted (see paragraph 110 and Figure 16), and wherein at least one of the incident surface [31] or the emission surface [33] of the light distribution controlling light guide [38] for the high beam has a vertically asymmetrical shape in the vertical direction on a sectional surface formed by a direction of the optical axis and the vertical direction (see Figure 16; at least the surface [31] is substantially vertically asymmetrical in the vertical direction on the sectional surface formed by a direction of the optical axis and the vertical direction).

Allowable Subject Matter
Claims 1-12 are allowed.
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to Claim 1, the prior art fails to disclose or fairly suggest a headlight apparatus to be mounted on a vehicle comprising: a low beam headlight configured to emit a low beam and which includes: a solid light source for the low beam; a light source condensing optical system for the low beam configured to condense a light emitted from the solid light source for the low beam, the light source condensing optical system for the low beam being disposed on an optical axis of the solid light source for the low beam; a light distribution controlling light guide for the low beam disposed on the optical axis, a light from the light source condensing optical system for the low beam entering the light distribution controlling light guide for the low beam, the light distribution controlling light guide for the low beam being configured to control light distribution thereof and emit a light; and a projector lens for the low beam disposed on the optical axis, the light from the light distribution controlling light guide for the low beam entering the projector lens for the low beam, the projector lens for the low beam being configured to project a light, the light distribution controlling light guide for the low beam includes: an incident surface that the light from the light source condensing optical system for the low beam enters; a plurality of total reflection surfaces; and an emission surface from which the light to the projector lens for the low beam is emitted, and wherein a first light of incident light from the incident surface is emitted from the emission surface without reaching the plurality of total reflection surfaces, and a second light of the incident light is emitted from the emission surface via multiple times of total reflection by the plurality of total reflection surfaces, as recited in the claimed combinations.
The closest prior art, Hwang (KR 20150048353) does not disclose the light distribution controlling light guide for the low beam includes an incident surface that the light from the light source condensing optical system for the low beam enters, the first light of incident light is from the incident surface, and the second light of the incident light is emitted from the emission surface via multiple times of total reflection by the plurality of total reflection surfaces, as required by the claim and there is no motivation absent the applicant's own disclosure to modify the Hwang reference in the manner required by the claims.
While a vehicular low beam headlight apparatus including a solid light source, a light source condensing optical system, a light distribution controlling light guide, and a projector lens for the low beam disposed on the optical axis, the light distribution controlling light guide for the low beam including an incident surface and an emission surface is known in the art, and a light distribution controlling light guide including a plurality of total reflection surfaces is known in the art, the combination of the light distribution controlling light guide for the low beam includes: an incident surface that the light from the light source condensing optical system for the low beam enters; a plurality of total reflection surfaces; and an emission surface from which the light to the projector lens for the low beam is emitted, and a first light of incident light from the incident surface is emitted from the emission surface without reaching the plurality of total reflection surfaces, and a second light of the incident light is emitted from the emission surface via multiple times of total reflection by the plurality of total reflection surfaces is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.
With regards to Claim 14, the prior art of record fails to disclose or fairly suggest the incident surface of the light distribution controlling light guide for the high beam has a columnar surface shape with a curved surface in the vertical direction, and the vertically asymmetrical shape in the vertical direction is a shape in which curvature of a first area of an upper side is larger than that of a second area of a lower side, in combination with the limitations of the claim from which Claim 14 depends.
With regards to Claim 15, the prior art of record fails to disclose or fairly suggest the light source condensing optical system for the high beam is configured by an LED collimator in combination with the limitations of the claim from which Claim 15 depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Hossfeld (US 2018/0187851), which discloses at least a headlight apparatus for a vehicle configured to emit a high beam including an LED light source, light source condensing optical system including an LED collimator, light distribution controlling light guide, and projector lens the incident surface of the light distribution controlling light guide has a columnar surface shape,  Joerg (US 2018/0087735), which discloses at least a headlight apparatus for a vehicle configured to emit a high beam and a low beam, including an LED light source, light source condensing optical system, a light distribution controlling light guide, and projector lens, and Buchberger (DE 102017112971), which discloses at least a headlight apparatus for a vehicle configured to emit a high beam and a low beam, including an LED light source, light source condensing optical system being an LED collimator, and further light controlling and projecting optics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875